Order entered December _~, 2012




                                             In The
                                     Cou of [ppeaL
                                   i ’ia of at
                                      No. 05-11~0~-CR

                              E~C LE~ ~~, AppeH~t

                                               V.

                              ~ STA~ OF ~~, Ap~H~

                      On App~ from the 363rd Ju~ci~ D~ct Co~
                                   D~ Count, Tex~
                              T~ Cou~ Ca~ No. FI~51211-W

                                           ORDER
       Appellant Eric Lewis Hayes has pointed out that the trial court in this case ruled on the

voluntariness of a statement he made to the police and that the trial court did not make an order

with f’mdings of fact and conclusions of law as required by article 38.22, section 6, of the Texas

Code of Criminal Procedure.

       Accordingly, we ORDER the trial court to prepare a written order with f’mdings of fact

and conclusions of law in accordance with Texas Code of Criminal Procedure article 38.22,

section 6. We further ORDER the trial court to transmit a supplemental record containing the

order with f’mdifigs of fact and conclusions of law to this Court by January 4, 2013.

            ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated without further order of this Court on January 4, 2013, or when the

                                                1
supplemental record containing the order with f’mdings of fact and   of law is

received, whichever is earlier.




                                           2